Citation Nr: 1811275	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability, claimed as fluid on knees.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, claimed as back pain.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a back disability, claimed as back pain.

5.  Entitlement to a higher initial rating for allergic rhinitis rated noncompensable prior to April 21, 2015, and 10 percent thereafter.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1980 to June 1980 and from November 1990 to June 1991 with additional Reserve and National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in March 2013, June 2013 and July 2014.

The March 2013 rating decision declined to reopen previously denied claim for service connection for a left knee disability.  The June 2013 rating decision granted service connection for allergic rhinitis and assigned a noncompensable rating, effective February 22, 2012.  The July 2014 rating decision declined to reopen previously denied claim for service connection for a right knee disability.

In a June 2015 rating decision, the RO increased the rhinitis rating to 10 percent, effective April 21, 2015.  As this increase did not constitute a full grant of the benefits sought on appeal, the claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In August 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The issues of entitlement to service connection for a bilateral knee and back disability, and entitlement to higher ratings for service-connected rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2006 rating decision denied service connection for a bilateral knee disability and a back disability; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received since the March 2006 rating decision by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying the claims of entitlement to service connection for fluid on knees and back pain is final.  38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied the Veteran's claims for service connection for fluid on knees and back pain in a March 2006 rating decision.  The Veteran was informed of that decision in the same month, she did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the March 2006 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

Evidence received since the March 2006 rating decision includes VA treatment records, a June 2012 VA examination report, and hearing testimony.  Specifically, the Veteran testified during her August 2017 Board hearing that she developed fluid in her knees in service as a result of kneeling down in the bunkers during training exercises, and that her knees swelled up and she received care at a military clinic.  She also testified that she incurred back problems during service as a result of carrying duffel bags and rucksacks and sleeping in a tent and/or cart.  

This evidence is new as it was not previously considered by the RO.  Some of the newly submitted evidence tends to show the presence of back and knee symptoms since service, and a current diagnosis of a degenerative joint disease, which raises a reasonable possibility of substantiating the claims.  As the element of a nexus could be established by providing a VA examination, the claims are reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  The previously denied claims of entitlement to service connection for a bilateral knee disability and a back disability are reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.


REMAND

Regarding the Veteran's bilateral knee disability, the Veteran was afforded a VA knee examination in June 2012.  The examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees.  However, the examiner did not review the Veteran's claims file and did not provide a medical nexus opinion regarding her bilateral knee disability in relation to active service.  As such, a new VA examination and medical nexus opinion is warranted.

As to the Veteran's back disability, as noted above, the Veteran maintains that her back problems began in service and have been continuous since then.  Further, a May 2012 VA treatment record diagnosed the Veteran with degenerative disk and facet disease in her back.  Thus, given a current diagnosis and the Veteran's competent and credible reports of back problems in service that have been continuous since then, the Board finds the low threshold in McLendon is met and a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's allergic rhinitis, the Veteran testified that her disability has worsened since her last VA examination in June 2015.  See August 2017 Board Hearing Transcript at 21, 26.  An updated VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Any outstanding treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed bilateral knee disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should elicit a complete history from the Veteran.  All indicated tests and studies should be conducted, and all findings reported in detail.

a) The examiner should identify all bilateral knee disabilities found on examination and noted in the claims file since the claim was originally filed in November 2004.

b) For all diagnoses present, to include degenerative joint disease, the examiner is to opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had onset in service or is otherwise related to service, to specifically include as a result of the Veteran's credible reports of repeatedly kneeling down inside of bunkers during training exercises.

c) For the diagnosis of degenerative joint disease specifically, the examiner should indicate whether it is at least as likely as not that such condition manifested within a year of service discharge.

A complete rationale must be provided for all opinions expressed.  The examiner is further advised that the opinion and rationale must reflect consideration of the Veteran's competent and credible account of bilateral knee pain since service.  

If the examiner is unable to provide the requested opinions, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should elicit a complete history from the Veteran.  All indicated tests and studies should be conducted, and all findings reported in detail.

a) The examiner should identify all back disabilities found on examination and noted in the claims file since the claim was originally filed in November 2004.

b) For all diagnoses present, to include degenerative disk and facet disease, the examiner is to opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had onset in service or is otherwise related to service, to specifically include as a result of the Veteran's credible reports of carrying duffle bags and rucksacks and sleeping inside of tents and/or carts.

A complete rationale must be provided for all opinions expressed.  The examiner is further advised that the opinion and rationale must reflect consideration of the Veteran's competent and credible account of back pain since service.  

If the examiner is unable to provide the requested opinions, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of her allergic rhinitis.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

A complete rationale shall be given for all opinions and conclusions expressed.  The examiner should also fully describe the impact of the rhinitis on her daily and occupational functioning.

6.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, furnish the Veteran and her representative a supplemental statement of the case and afford them an opportunity to respond before returning the case to the Board.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


